DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 04/15/2021.   Claims 1-20 are pending in the application. As such, Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 04/15/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-20 have been examined.

Response to Arguments
4.	With respect to the rejections of claims 1-20 currently rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 10,559,287, claims 1-20 of U.S. Pat. No. 10,433,058, and claims 1-20 of U.S. Pat. No. 10,108,393, Applicant appears to argue as follows:
“…i. Response to the Rejections of Claims 1-20 over Claims 1-20 of U.S. 10,559,287 
The pending non-statutory double patenting rejections of claims 1-20 as being unpatentable over claims 1-20 of U.S. Pat. No. 10,559,287 are improper and must be withdrawn because, relative to the present application, U.S. Pat. No. 10,559,287 does not have any common inventor, common applicant, common assignee, and is not subject to a joint research agreement. "Before consideration can be given to the issue of double patenting, two or more patents or applications (Remarks filed 04/15/2021, pp. 2-4).

	In response, Examiner respectfully disagrees and most importantly emphasizes that Applicant’s arguments are not persuasive to overcome the nonstatutory obviousness-type double patenting rejections of claims 1-20 of current App. ‘755 as being unpatentable over claims 1-20 of U.S. Patent: 10,599,287. Applicant’s arguments addressed and referred to U.S. Pat. No. 10,559,287 which is not the patent that Examiner cited. Examiner clearly cited U.S. Patent: 10,599,287 (emphasis added). Since Applicant’s argument refers to a reference that is not cited nor relied upon in the nonstatutory obviousness-type double patenting rejections of claims 1-20 of current App. ‘755 as being unpatentable over claims 1-20 of U.S. Patent: 10,599,287, Applicant’s arguments are respectfully found either not persuasive and/or not applicable/relevant. Furthermore, no Terminal Disclaimer has been filed between the Patent 10,599,287 and the current App. ‘755.
For at least the same supra provided reasons, Examiner respectfully disagrees, and, as such Applicant’s arguments are found not persuasive. The previous nonstatutory Double Patenting rejections of Claims 1-20 over Claims 1-20 of U.S. 10,599,287 is respectfully sustained.

“ii. Response to the Rejections of Claims 1-20 over Claims 1-20 of U.S. 10,433,058
The pending non-statutory double patenting rejections of claims 1-20 as being unpatentable over claims 1-20 of U.S. Pat. No. 10,433,058 are improper and must be withdrawn because U.S. Pat. No. 10,433,058 is not prior art to the present application and therefore claims 1-20 of the '058 (Remarks filed 04/15/2021, pp. 2-4).

In response to Applicant’s argument, Examiner respectfully notes that Applicant’s cited section MPEP § 408 II. B. is not relevant to nonstatutory Double Patenting Analysis (emphasis added). MPEP § 408 addresses “408 Interviews With Patent Practitioner of Record.” Rather, nonstatutory Double Patenting proceedings is referenced in MPEP § 804 II. B (emphasis added). Applicant’s citation seems to a typographical omission. However, if Applicant’s citation refers to MPEP § 804 II. B, Applicant’s argument is found persuasive. The previous nonstatutory Double Patenting rejections of Claims 1-20 over Claims 1-20 of U.S. 10,433,058 is respectfully withdrawn.

“…iii. Response to the Rejections of Claims 1-20 over Claims 1-20 of U.S. 10,108,393
Applicant traverses the rejections of claims 1-20 as being unpatentable over claims 1-20 of the '393 patent. Original claim 1 is patentably distinct from claims 1-20 of the '393 patent for at least the reasons these do not teach or suggest the subject matter of claim 1. For instance, claims 1-20 of the '393 patent do not teach at least the following features of claim 1:
"detecting, via one or more microphones, voice data representing a voice input;
receiving, via a network interface from a second NMD associated with one or
more second playback devices, contextual data indicating characteristics of the voice
input as detected by one or more microphones of the second NMD;
determining a playback operation corresponding to the voice input, wherein determining
the playback operation corresponding to the voice input comprises: determining, based on
the contextual data indicating characteristics of the voice input as detected by one or more microphones of the second NMD, that the one or more second playback devices are implicit targets of the playback operation"
Accordingly, Applicant submits that claim 1 is non rendered obvious by claims 1-20 of the '399 patent. For at least the foregoing reasons, claim 1 is patentable over claims 1-20 of the '393 patent.  of the '393 patent. Claims 2-7, 9-14, and 16-20 are patentable over claims 1-20 of the '393 patent for at least the reason that they depend from patentable base claims and for their individually recited features.” (Remarks filed 04/15/2021, pp. 2-4).

	In response, Examiner respectfully notes that current App. ‘755 and Patent ‘393 clearly overlap in many areas, see e.g., “…forming a synchrony group…playing back operation…comprises the first playback device and the one or more second devices playing back audio content in synchrony…” As such, the present Application ‘755 and the Patents ‘287, and ‘393 claim similarly contextual data and playback operations with synchrony group formation limitations having non-transitory computer-readable media, device and methods in a first and second networked microphone devices (NMDs). Claims 1-20 is (are) still rejected on the ground(s) of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent: 10,599,287; and over Claims 1-20 of U.S. Patent: 10,108,393 correspondingly since the mentioned patents are still found to comprise similar scope when compared to the claim version in the case of the present Application ‘755, and thus one of ordinary skill in the art would recognize that it would have been obvious to drop limitations in order to have a patent with wider applicability and freedom to operate.  In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.”  Thus, Claims 1-20 is (are) still found rejected on the ground(s) of nonstatutory obviousness-type double patenting. Furthermore, no Terminal Disclaimer has been filed between the Patent 10,108,393 and the current App. ‘755.
For at least the same supra provided reasons, Examiner respectfully disagrees, and, as such Applicant’s arguments are found not persuasive. The previous nonstatutory Double Patenting 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 Thus, Claims 1-20 is (are) rejected on the ground(s) of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent: 10,599,287; and over Claims 1-20 of U.S. Patent: 10,108,393 correspondingly since the mentioned patents comprise similar scope when compared to the claim version in the case of the present Application ‘755, and thus one of ordinary skill in the art would recognize that it would have been obvious to drop limitations in order to have a patent with wider applicability and freedom to operate.  In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.”  Thus, Claims 1-20 is (are) rejected on the ground(s) of nonstatutory obviousness-type double patenting.

Allowable Subject Matter
7.       Claims 1-20 would be allowable over the prior art of record.
8.       The following is an Examiner’s Statement of Reasons for Allowance
As per independent Claims 1, 8, and 15, Meany et al., (U.S. Patent: 9,484,030) in view of Starobin et al., (U.S. Patent Application Publication: 2016/0353218), already of record, hereinafter referred to as MEANY and STAROBIN.
(MEANY Figs. 1A-B, 2, Col. 2, Lines 59-63). Further, MEANY discloses, see e.g., a number of audio detection devices may be located in a home, such as devices 110 a and 110 b and microphone arrays 108 a and 108 b…audio detection devices are in communication with server(s) 120 across network 199, and having contextual information with characteristics in speech recognition and “wakewords,” (MEANY Figs. 1A-B, 2, Col. 6, Lines 1-66), and furthermore, see e.g., how in Figs. 6, 7 zones are associated with voice selectable commands in agreement with plurality of devices and zones in exemplary Fig. 1B, (MEANY Figs. 4A-I, 6, 7, Col. 17, Line 62-Col. 18, Line 60). STAROBIN, on the other hand, discloses, see e.g., tracking user location and/or identifying zone capabilities and/or functionalities, (STAROBIN Paras. 35, 39, 40, 42, 45, 66, 67, 68, 70, 73, 94, 97, 102-104, 111-113, 135, Figs. 3-6).
Notwithstanding, MEANY and STAROBIN’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent claims 1, 8, and 15 as specifically claimed.
Similarly, dependent claims 2-7, 14; 9-13; and 16-20 further limit allowable independent Claims 1, 8, and 15, correspondingly, and thus they would also be allowable over the prior art of record by virtue of their dependency.
  Conclusion
9.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lee et al., (U.S. Patent Application Publication:  2014/0215332) discloses how “…virtual microphone selection 25 identifies a two or more of devices 30, 40, or 50, the output .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656